                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


KIMBLE DAVIS                                                                     PLAINTIFF

v.                                 Case No. 4:18-cv-4042

RIVERVIEW BEHAVIORAL
HEALTH, LLC                                                                    DEFENDANT

                                        JUDGMENT

       Before the Court is a Motion for Summary Judgment filed by Defendant Riverview

Behavioral Health, LLC (“Riverview”). ECF No. 25. Plaintiff Kimble Davis has filed a response.

ECF No. 32. Riverview has filed a reply. ECF No. 38. The motion is ripe for the Court’s

consideration.

       For the reasons discussed in the Memorandum Opinion of even date, the Court finds that

Riverview’s Motion for Summary Judgment (ECF No. 25) should be and hereby is GRANTED.

Accordingly, Davis’s retaliation claim is DISMISSED WITHOUT PREJUDICE and her age

discrimination claim is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 24th day of March, 2020.

                                                         /s/ Susan O. Hickey
                                                         Susan O. Hickey
                                                         Chief United States District Judge
